Name: 84/14/EEC: Commission Decision of 22 December 1983 amending Council Decision 82/730/EEC as regards the list of establishments in Austria approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  agri-foodstuffs
 Date Published: 1984-01-19

 Avis juridique important|31984D001484/14/EEC: Commission Decision of 22 December 1983 amending Council Decision 82/730/EEC as regards the list of establishments in Austria approved for the purposes of importing fresh meat into the Community Official Journal L 016 , 19/01/1984 P. 0037 - 0039*****COMMISSION DECISION of 22 December 1983 amending Council Decision 82/730/EEC as regards the list of establishments in Austria approved for the purposes of importing fresh meat into the Community (84/14/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1), 16 and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Austria, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Council Decision 82/730/EEC (3), as amended by Commission Decision 83/427/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; whereas, consequently, it is advisable to enter or maintain certain of those establishments on the said list and to confirm the limitation of Community approval for other establishments; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/730/EEC is hereby replaced by the Annex hereto. However: (a) fresh meat from the establishment authorized to appear until 31 December 1983 on the annexed list may be introduced into the territory of the Community until 15 January 1984; (b) the health certificate accompanying fresh meat sent from the establishment referred to at point (a) as from 1 January 1984 must bear the reference 'fresh meat obtained before 1 January 1984'; (c) fresh meat from the establishment authorized to appear until 31 March 1984 on the annexed list may be introduced into the territory of the Community until 15 April 1984; (d) the health certificate accompanying fresh meat sent from the establishment referred to at point (c) as from 1 April 1984 must bear the reference 'fresh meat obtained before 1 April 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 1. (4) OJ No L 238, 27. 8. 1983, p. 49. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ETABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // O 4 // Vieh- und Fleisch GmbH // Linz // St 7 // Alpenfleisch KG // Stainach // // // B. Slaughterhouses 1.2.3 // // // // K 7 // Staedtischer Schlachthof // St. Veit // N 4 // WOEV, Versandschlachthof // Greinsfurth // N 9 // WOEV, Versandschlachthof // Mistelbach // N 12 // Josef Grandits // Kirchschlag // N 15 // Rumpold // Martinsberg // O 6 // Welser Schlachthof GmbH & Co. KG // Wels // O 11 // Fuerst und Soehne, Vieh- und Fleischexport // Pregarten // O 25 // Schlachthof Rudolf Grossfurtner // Utzenaich // S 1 (1) // Staedtischer Schlachthof // Salzburg // St 5 // Hans Scheucher GmbH // Jagerberg-Ungersdorf // St 6 // Staedtischer Schlacht- und Viehhof // Graz // St 20 // Prettenhofer // Gross-Steinbach // St 21 // Rudolf Joebstl // Strass // St 23 // Johann Zsifkowics KG // Fuerstenfeld // W 2 (2) // Markt- und Schlachtbetrieb St. Marx // Wien // // // C. Cutting premises 1.2.3 // // // // O 15 // Zerlegungsbetrieb Handlbauer & Co. // Wels // // // II. PIGMEAT A. Abattoir et atelier premises 1.2.3 // // // // O 4 // Vieh- und Fleisch GmbH // Linz // // // B. Slaughterhouses 1.2.3 // // // // N 4 // WOEV, Versandschlachthof // Greinsfurth // N 9 // WOEV, Versandschlachthof // Mistelbach // N 12 // Josef Grandits // Kirchschlag // N 15 // Rumpold // Martinsberg // O 6 // Welser Schlachthof GmbH & Co. KG // Wels // O 25 // Schlachthof Rudolf Grossfurtner // Utzenaich // S 1 (1) // Staedtischer Schlachthof // Salzburg // St 5 // Hans Scheucher GmbH // Jagerberg-Ungersdorf // St 6 // Staedtischer Schlacht- und Viehhof // Graz // St 20 // Prettenhofer // Gross-Steinbach // St 21 // Rudolf Joebstl // Strass // St 23 // Johann Zsifkowics KG // Fuerstenfeld // W 2 (2) // Markt- und Schlachtbetrieb St. Marx // Wien // // // (1) Until 31 December 1983. (2) Until 31 March 1984. 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // // // C. Cutting premises // // 1.2.3 // // // // O 15 // Zerlegungsbetrieb Handlbauer & Co. // Wels // St 7 // Alpenfleisch KG // Stainach // // // III. COLDSTORE 1.2.3 // // // // W 19 // Frigoscandia GmbH, Wiener Kuehlhaus // Wien // // //